Case 2:21-cv-00577-SPC-MRM Document 1 Filed 07/30/21 Page 1 of 18 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

                                                         X
BASF CORPORATION,
                                                                   Civil Action No. ________

                            Plaintiff,
                                                                   COMPLAINT AND
                -against-                                          DEMAND FOR JURY
                                                                   TRIAL
SCOTTO & SCOTTO CORPORATION a/k/a
SCOTTO AND SCOTTO CORPORATION d/b/a
ANTHONY’S AUTO BODY & REFINISHING.

                            Defendant.
                                                     X
       Plaintiff BASF Corporation (“BASF”), by and through undersigned counsel, as and for its

Complaint against the above-captioned defendant Scotto & Scotto Corporation a/k/a Scotto and

Scotto Corporation d/b/a Anthony’s Auto Body & Refinishing (“Defendant”), alleges as follows:

                                         THE PARTIES

               1.      BASF is a citizen of the States of Delaware and New Jersey. BASF is

incorporated under the laws of the State of Delaware and has its principal place of business in the

State of New Jersey.

               2.      On information and belief, Defendant is a corporation organized and existing

under the laws of the State of Florida. At times relevant to the Complaint, Defendant was doing

business at 3573 Mercantile Ave #5, Naples, Florida 34104. Upon information and belief,

Defendant currently has inactive corporate status in Florida. Defendant’s information on file with

the Florida Division of Corporations indicates that Defendant’s registered agent is Nicole Scotto,

located at 8197 Sanctuary Drive, Unit 2, Naples, Florida 34104.
Case 2:21-cv-00577-SPC-MRM Document 1 Filed 07/30/21 Page 2 of 18 PageID 2




               3.     BASF is in the business of selling aftermarket paints, refinishes, coating,

primers, thinners and reducers as well as other related products and materials for the

reconditioning, refinishing and repainting of automobiles, trucks, and other vehicles (collectively,

“Refinish Products”). BASF resells the Refinish Products to distributors that in turn sell the

Refinish Products to automotive body shops that are in the business of reconditioning, refinishing,

and repainting of automobiles, trucks, and other vehicles.

               4.     Defendant was a body shop engaged in the business of reconditioning,

refinishing and repainting automobiles, trucks, and other vehicles.

                                 JURISDICTION AND VENUE

               5.     The jurisdiction of this Court over the subject matter of this action is

predicated on 28 U.S.C. § 1332. The amount in controversy exceeds $75,000.00, exclusive of

interest and costs, and complete diversity exists between the parties, as BASF is a citizen of the

States of Delaware and New Jersey, and Defendant is a citizen of the State of Florida. Defendant

is subject to the jurisdiction of this Court because, among other things, a substantial part of the

events giving rise to this claim occurred in Florida.

               6.     Venue is proper in this Court, pursuant to 28 U.S.C. § 1391, in that a

substantial part of the events or omissions giving rise to the claims asserted herein occurred in the

District and Defendant is subject to the personal jurisdiction in this District.

               7.     Michigan substantive law governs BASF’s claims per Paragraph 8 of the

Requirements Agreement.




                                                  2
Case 2:21-cv-00577-SPC-MRM Document 1 Filed 07/30/21 Page 3 of 18 PageID 3




                                GENERAL ALLEGATIONS

The Terms of the Requirements Agreement

              8.     On or about February 1, 2017, BASF and Defendant entered into a

Requirements Agreement, a true and correct copy of which is attached hereto as Exhibit A and

incorporated herein by reference.

              9.     Pursuant to Paragraphs 1 and 2 of the Requirements Agreement, Defendant

was required to fulfill one hundred percent of its requirements for Refinish Products up to a

minimum purchase requirement of $439,000.00 (“Minimum Purchases”) in the aggregate with

BASF Refinish Products at suggested refinish pricing.

              10.    Pursuant to Paragraph 3 of the Requirements Agreement, in consideration

for Defendant fulfilling all of its obligations under the Requirements Agreement, BASF paid

Defendant $35,000.00 (“Contract Fulfillment Consideration”).

              11.    Also pursuant to Paragraph 3 of the Requirements Agreement, if the

Requirements Agreement was terminated for any reason prior to Defendant purchasing a minimum

of $439,000.00 of BASF Refinish Products, Defendant was required to refund the Contract

Fulfillment Consideration to BASF in accordance with the following schedule:

   Purchases                                Contract Fulfillment Consideration Refund
   Less than 1/5 of Minimum Purchases       110%
   Less than 2/5 and greater than 1/5    of 95%
   Minimum Purchases
   Less than 3/5 and greater than 2/5    of 75%
   Minimum Purchases
   Less than 4/5 and greater than 3/5    of 55%
   Minimum Purchases
   Less than 5/5 and greater than 4/5    of 35%
   Minimum Purchases
   After 5/5 of Minimum Purchases            0%




                                              3
Case 2:21-cv-00577-SPC-MRM Document 1 Filed 07/30/21 Page 4 of 18 PageID 4




Defendant’s Breach of the Requirements Agreement

                12.    In or about April 2019, Defendant closed its business operations and refused

to purchase any further Refinish Products in violation of Paragraphs 1, 2, and 3 of the

Requirements Agreement.

                13.    Defendant’s closure of its business operations and refusal to continue

purchasing Refinish Products constituted a termination of the Requirements Agreement.

Moreover, Defendant’s termination of the Requirements Agreement occurred prior to Defendant

purchasing a minimum of $439,000.00 of Refinish Products.

                14.    In fact, Defendant’s purchases of Refinish Products between signing the

Requirements Agreement and the breach totaled only $85,458.47, approximately 1/5 of its

Minimum Purchases requirement of $439,000.00 of BASF Refinish Products. A purchase balance

of at least $353,541.53 remains due and owing under the terms of the Requirements Agreement.

                15.    In violation of Paragraph 3 of the Requirements Agreement, Defendant has

failed and refused to refund BASF the sum of $33,250.00 (representing 95% of $35,000.00) in

unearned Contract Fulfillment Consideration.

                16.    BASF has fulfilled its obligations and remains ready, willing, and able to

perform all obligations, conditions, and covenants required under the Requirements Agreement.

                17.     By correspondence dated June 21, 2019, a true and accurate copy of which

is attached hereto as Exhibit B and incorporated herein by reference, BASF gave Defendant

notice that it was in default of its contractual obligations and demanded a refund of the Contract

Fulfillment Consideration. In addition, BASF notified Defendant that it would seek additional

damages that it is entitled to if the matter progressed to litigation.

                18.     Despite the foregoing, Defendant has failed to satisfy its obligations under

the terms of the Requirements Agreement.


                                                  4
Case 2:21-cv-00577-SPC-MRM Document 1 Filed 07/30/21 Page 5 of 18 PageID 5




                                          COUNT 1
                                      Breach of Contract

               19.   BASF incorporates by reference the allegations contained in the above

paragraphs.

               20.   Pursuant to Paragraphs 1 and 2 of the Requirements Agreement, Defendant

was required to purchase from BASF one hundred percent of its requirements for Refinish

Products up to a Minimum Purchases requirement of $439,000.00 in the aggregate of BASF

Refinish Products at suggested refinish pricing.

               21.   Despite its obligations under the Requirements Agreement and in breach

thereof, Defendant has failed to meet its Minimum Purchases requirement under the Requirements

Agreement and failed to pay BASF the amounts due and owing thereunder. As of the date of the

filing of this Complaint, the balance due and owing on Defendant’s Minimum Purchases

requirement is approximately $353,541.53.

               22.    As a result of the unjustified breach of the Requirements Agreement by

Defendant without legal excuse and, pursuant to Paragraph 3 of the Requirements Agreement,

Defendant is obligated to repay to BASF 95% of the $35,000.00 Contract Fulfillment

Consideration, which is $33,250.00.

               23.   As of the date of the filing of this Complaint, Defendant has damaged BASF

in the following amounts under the Requirements Agreement:

                      a. $33,250.00 for refund of 95% of the Contract Fulfillment

                          Consideration; and

                      b. $353,541.53 for the remaining balance of the Minimum Purchases

                          requirement of $439,000.00.




                                               5
Case 2:21-cv-00577-SPC-MRM Document 1 Filed 07/30/21 Page 6 of 18 PageID 6




               24.   BASF has performed and fulfilled all obligations and conditions required of

it under the terms of the Requirements Agreement. Nevertheless, Defendant’s breaches of the

Requirements Agreement have resulted in damage to BASF in the amount of at least $386,791.53.

               WHEREFORE, BASF demands judgment against Defendant, awarding an

amount to be determined at trial, together with interest thereon, awarding costs, counsel fees, and

litigation expenses, and such other and further relief as the Court may seem just and proper.

                                          COUNT II
                                       Declaratory Relief

               25.   BASF incorporates by reference the allegations contained in the above

paragraphs.

               26.   BASF requests a judicial declaration of BASF’s and Defendant’s respective

rights under the Requirements Agreement.

               27.   An actual dispute and justiciable controversy presently exists between BASF

and Defendant concerning its rights and obligations under the Requirements Agreement.

Defendant contends that it has not breached the Requirements Agreement. BASF disagrees and

contends that the Requirements Agreement is in full force and effect, and that Defendant is in

breach of the Requirements Agreement.

               28.   A judicial declaration is necessary to establish BASF’s and Defendant’s

rights and duties under the Requirements Agreement.

           WHEREFORE, BASF demands declaratory judgment ruling that the Requirements

Agreement is still in full force and effect, awarding costs, counsel fees, and litigation expenses,

and such other and further relief as the Court may seem just and proper.




                                                6
Case 2:21-cv-00577-SPC-MRM Document 1 Filed 07/30/21 Page 7 of 18 PageID 7




                                  DEMAND FOR JURY TRIAL

                29.     Pursuant to Fed. R. Civ. P. 38(b), BASF demands a trial by jury on all counts

and as to all issues.

                                      PRAYER FOR RELIEF

                WHEREFORE, BASF prays that this Court enter Judgment in its favor and against

Defendant as follows:

                a.      Awarding BASF monetary damages in an amount to be determined at trial,

                        but not less than $386,791.53 together with prejudgment interest;

                b.      Awarding BASF declaratory judgment in that the Requirements Agreement

                        is in full force and effect;

                c.      Awarding BASF all costs and fees of this action as permitted by law; and

                d.      Awarding BASF such other and further relief as this Court deems just and

                        proper.

Dated: July 30, 2021
                                                        CARLTON FIELDS, P.A.

                                                  By:   /s/ Daniel C. Johnson
                                                        Daniel C. Johnson
                                                        Florida Bar No. 522880
                                                        CARLTON FIELDS, P.A.
                                                        200 S. Orange Ave., Suite 1000
                                                        Orlando, FL 32801
                                                        (407) 849-0300 (telephone)
                                                        (407) 648-9099 (facsimile)
                                                        djohnson@carltonfields.com (primary)
                                                        dcarlucci@carltonfields.com (secondary)
                                                        Attorneys for Plaintiff




                                                   7
Case 2:21-cv-00577-SPC-MRM Document 1 Filed 07/30/21 Page 8 of 18 PageID 8




                     Exhibit A
Case 2:21-cv-00577-SPC-MRM Document 1 Filed 07/30/21 Page 9 of 18 PageID 9




                                 REQUIREMENTS AGREEMENT
        Agreement made as of        :;:::-ff 0   I , ·z_.o   I   7         ("Effective Date"), with each
twelve (12) months thereafter being a Contract Year by and between BASF Corporation, 2670 l
Telegraph Road, Southfield, MI 48033 ("BASF"), and Scotto and Scotto Corporation d.b.a. Anthony's
Auto Body & Refinishing, 3573 Mercantile Avenue #5, Fort Myers, FL 34104 (''BODY SHOP").


        WHEREAS, BODY SHOP engages in the business of refinishing and repainting the bodies of
automobiles, trucks, and other vehicles, ("Business") either directly or through persons or legal entities
over which BODY SHOP has control ("Controlled Businesses"), which requires the use of after-market
paints, refinishes, coatings, primers, thinners, and reducers (''Refinish Products"); and
        WHEREAS, BASF is a manufacturer of Refinish Products;
        NOW THEREFORE, it is agreed by and among the parties as follows:


l. Term: The Term of this Agreement shall commence with the first full calendar month subsequent to
the Effective Date and continue until BODY SHOP and or until its Controlled Businesses have purchased
$439,000 in the aggregate of BASF Glasurit and RM Products, at suggested refinish pricing (''Minimum
Purchase Requirements"), subsequent to the Effective Date. However, BASF shall have the right to
terminate this Agreement at any time if BODY SHOP or any Controlled Business makes an assignment
for the benefit of creditors, declares or is declared bankrupt, or either a controlling interest in the BODY
SHOP or substantially al1 of the assets of the BODY SHOP are sold to a third party who is already under
an obligation to use BASF Products pursuant to a contract with BASF Corporation or any of its
subsidiaries.


2. Purchase of Requirements of Products: During the Term of this Agreement, BODY SHOP shall, and
shall cause each of its Controlled Businesses to purchase from an authorized BASF distributor one
hundred percent (I 00%) of their Refinish Products requirements for the Business specifying only BASF
Glasurit and RM brand products.


3. Contract Fulfillment Consideration: Within forty-five ( 45) days of the Effective Date of this
Agreement, BASF shall pay to BODY SHOP $35,000 in consideration of BODY SHOP fulfilling all of
its obligations under this Agreement for the entire Term. Should this Agreement terminate for any reason
prior to the expiration of the Term set fmth above or should BODY SHOP be sold during the Term, in
addition to whatever rights and obligations the parties may have to each other, BODY SHOP shall



BASF CONFIDENTIAL
Ver 01/01/2017                                   l of5
Case 2:21-cv-00577-SPC-MRM Document 1 Filed 07/30/21 Page 10 of 18 PageID 10




 promptly, but in no event more than sixty (60) days, refund the Contract Fulfillment Consideration in
 accordance with the following schedule:


                                                               Contract Fulfillment Consideration
                                                                                      Refund
          a    less than l/5 th of Minimum Purchases                                   110%
          b.   less than 2/511, and greater than 115th of Minimum Purchases            95%
          C.   less than 3/51h and greater than 2/S th of Minimum Purchases            75%
          d.   less than 415th and greater than 3/5d' of Minimum Purchases             55%
          e.   less than 5/51h and greater than 4/51h of Minimum Purchases             35%
          f    After 5/51h of Mini.mum Purchases                                        0%



 4. Monthly Rebate: Beginning the first full calendar month after the execution of this Agreement by both
 parties and continuing for every calendar month thereafter during the Term of this Agreement, BASF
 shall cause the supplier of BASF Refinish Products to BODY SHOP to issue a credit to BODY SHOP
 equal to Two percent (2.0%) of BODY SHOP's purchases of BASF Glasurit and RM Refinish Products,
 at suggested refinish price, from the prior month. Should this Agreement terminate for any reason prior to
 the expiration of the Term set forth above or should BODY SHOP and/or any of its Controlled Businesses
 be sold during the Term, in addition to whatever rights and obligations the parties may have to each other,
 BODY SHOP shall forfeit the right to this rebate.


 5. Severabilitv: In the event that any provision of this Agreement shall be held invalid or unenforceable
 for any reason by a court of competent jurisdiction, such provision or part thereof shall be considered
 separate from the remaining provisions of this Agreement, which shall remain in full force and effect.
 Such invalid or unenforceable provision shall be deemed revised to effect, to the fullest extent permitted
 by law, the intent of the parties as set forth therein.


 6. Loaned Equipment and Consigned Inventory: BASF shall loan the following equipment to each of
 BODY SHOP's facilities or Controlled Businesses where the Business is conducted ("Loaned
 Equipment"):
 - Quart & Gallons Lids
 -- Mixing Motor & Kit
 -- Base Unit



 BASF shall also place on consignment, 1 Set ofDiamont Toners {"Consigned Inventory').




 BASF CONFIDENTIAL
 Ver 01/01'2017                                    2of5
Case 2:21-cv-00577-SPC-MRM Document 1 Filed 07/30/21 Page 11 of 18 PageID 11




 BASF shall prepare and forward to its filing agency, the required Form UCC-1 evidencing BASF's
 ownership of the Loaned Equipment, and BASF shall have the right to label the Loaned Equipment as the
 property ofBASF, which signage shall remain clearly visible.


 The Loaned Equipment shall remain the property of BASF, shall only be used in conjunction with BASF
 Refinish Products, and at the option of BASF, shall be surrendered to BASF at the end of this Agreement
 in the same condition as delivered, reasonable wear and tear excepted. All Loaned Equipment shall be
 installed by or at the direction of BODY SHOP, which shall be responsible for compliance with all
 applicable laws and regulations concerning the installation and operation of the Loaned Equipment.
 BODY SHOP hereby acknowledges receipt of the document entitled "Important Safety Notice."
 Computer equipment such as: (a) CPUs, (b) terminals, (c) keyboards, (d) printers, etc., are NOT
 explosion-proof and should NOT be installed or used within a mixing area where paint and paint products
 are dispensed or used. BODY SHOP agrees to: (a) install or have the Loaned Equipment installed in a
 safe area of its facility, and (b) BODY SHOP will indemnify and defend BASF in the event of any harm
 resulting from the installation, use, or maintenance of the Loaned Equipment. BODY SHOP shall be
 solely responsible for the costs of repair of the Loaned Equipment, including the costs of any replacement
 parts, in the event that BODY SHOP damages the Loaned Equipment as determined by BASF.
 Otherwise BASF shall provide maintenance, upgrades, and support as reasonably needed for all Loaned
 Eq~ipment.


 Upon demand by BASF, but in no event earlier than the termination or expiration of the Term, BODY
 SHOP shall pay BASF for all or that portion of the consumed Consigned Inventory in accordance with
 the then current prices for said Consigned Inventory and this Agreement. In the event that the Consigned
 Inventory is unopened, BODY Shop may retum Consigned Inventory to BASF at no charge if the
 Consigned Inventory is deemed in saleable condition by BASF.


 7. Confidential Information: This Agreement, and all of its terms, as well as any other information
 designated confidential and dfaclosed by either party to the other will be kept in confidence and restricted
 to those persons in the recipient's business who need to know same, except as to any such information
 which the recipient shows has become public information or which may be required to be disclosed by
 law.




 BASF CONFIDENTIAL
 Ver 01/01/2017                                 3 ofS
Case 2:21-cv-00577-SPC-MRM Document 1 Filed 07/30/21 Page 12 of 18 PageID 12




8. Governing Law: This Agreement and performance or non-performance hereunder shall be governed
by and construed under the laws of the State of Michigan without regard to principles of conflicts of law.
Each party hereto submits to the jurisdiction of the courts located in Oakland County, Michigan in
connection with any dispute arising under this Agreement.


9. Assignment: This Agreement may not be assigned or otherwise transferred except upon the prior
written consent of both parties. However, subject to BASF's consent, BODY SHOP shall
cause the party or parties which, individually or in the aggregate, acquire all or substantially all of the
assets of any location of a Controlled Business where the Business is conducted, to assume the rights and

obligations under this Agreement.


l 0. Notices: All notices from either party to the other relating to this Agreement are to be sent by First
Class United States mail, postage prepaid (effective three (3) days after postmark), overnight mail or
delivered personally to the respective addresses set forth above.


1 I . Warranty: The parties hereto represent and warrant to each other that the execution of this Contract is
not in breach of any other legal obligation that said party may have to any third party and that each party
hereto agrees to defend and indemnify the other for breach of this representation and warranty.


12. Entire Agreement: This Agreement constitutes the entire agreement between BASF and the BODY
SHOP, terminating and superseding any prior agreements relating to the subject matter hereof and may be
amended only by a writing signed by both parties, notwithstanding any course of dealing or the ex.change
of correspondence or documents not mutually executed.


 13. Expiration: The offer reflected in this agreement is valid from sixty days of BASF's signature date; if
 the agreement is not executed by BODY SHOP on or before that date the offer will be deemed
 automatically withdrawn.


 14. Owners' Personal Guaranty: In order to induce BASF to enter into this Agreement and extend the
 Contract Fulfillment Considerntion Thomas Scotto, hereby unconditionally guarantees the perfonnance of
 BODY SHOP under the terms of the Agreement and hereby personally guarantees any repayment ofthe
 Contract Fulfillment Consideration to BASF as may be required under this Agreement.




 BASF CONFIDENTIAL
 Ver 01/01/2017                                  4of5
Case 2:21-cv-00577-SPC-MRM Document 1 Filed 07/30/21 Page 13 of 18 PageID 13




         IN WITNESS WHEREOF, the parties have entered into this Agreement effective as of the day
 and year first above written.


BASF Corporation                                       Scotto and Scotto Corporation d.b.a. Anthony's Auto
                                                       Body & Refinishing


BY~_,411$~                                             BY:
                                                       TITL_E_:
                                                                    ~--(\,
                                                                          ~               -X-/
                                                               ~~:p~'-f-~~~5.., .-:-~---,. . ---=---=------_-_-_-_-
TITLE: V.P. Business Management

        Automofin~•ish
                                                       DATE:   ----"'-J.. .;. . /_1.....:...}_f_1_ _
DATE:        ,RfLz


                                                       Thomas Scotto



                                                              ------
                                                               b,_,____,=--,___-----...__$2------
                                                       BY: _ _ _
                                                       TITLE: --➔  Q::;.._G--.,...-->--=------
                                                       DATE: _      __,k,:;;,...,,,-0__,~/'----J_1_ _ __




 BASF CONFIDENTIAL
 Ver 01/01/2017                             5 of5
Case 2:21-cv-00577-SPC-MRM Document 1 Filed 07/30/21 Page 14 of 18 PageID 14




                      Exhibit B
 Case 2:21-cv-00577-SPC-MRM Document 1 Filed 07/30/21 Page 15 of 18 PageID 15




  We c
     rea
       techem
            ist
              ry


                                                              W
                                                              ri
                                                               ter
                                                                 's D
                                                                    irec
                                                                       tLine:(973)245-6021
                                                              E
                                                              -mai
                                                                 lAddress:michae
                                                                               la.ob
                                                                                   rien@basf
                                                                                           .com




                                        June21
                                             ,2019



V
ia Federa
        lExp ress
Track
    ingNos .
           : 775534429352
775534388142

Sco
  ttoandSco t
            toCo rpora
                     tion
dbaAnthony
         'sAu to Body&Re f
                         inish
                             ing
3573Mercant
          ile Avenue#5
For
  tMyers, FL 34104

An
 thony
     'sAuto BodyandRefin
                       ish
                         ing
8197Sanc
       tuaryDr
             ive, Un
                   it#2
Nap
  les
    , FL34104

Re
 :            Requ
                 irements Ag
                           reementda
                                   tedFebruary1,2017be
                                                     tweenBASF Corpo
                                                                   rat
                                                                     ion
              ("BASF"
                    )andSco t
                            toandScottoCo
                                        rporat
                                             ion dbaAn
                                                     thony   to Body& Re
                                                         's Au         fin
                                                                         ish
                                                                           ing
              ("An
                 thony'sAu
                         to Body
                               ")

Dea
  rSi
    r/Madam
          :

This let
       terservesasademandfo      rrepaymen to famoun  tsowedtoBASF Co      rpora
                                                                               tion ("BASF ")of
$33,250.00asaresu    to
                     l fSco t
                            to andSco  t
                                       to Co rporat
                                                  ion dbaAn   thony's Au to Body &Re f
                                                                                     inishing's
("Anthony'sAu to Body") uni
                          latera
                               lte rminationo ftheRequ  iremen  ts Agreemen t dated February 1,
2017,andAn  thony'sAu to Body'sfa i
                                  luretohono ritscon tractualob liga
                                                                   tionstoBASFpu   rsuan ttothe
termso f theabove  -refe
                       renced Ag reemen t
                                        . Spec ifical
                                                    ly,s ince theb   reach of theRequ iremen ts
Agreemen t
         , An thony's Auto Body i  sinde faul
                                            to fi  tsobl
                                                       igation to :(1 )pu rchase BASF Re  f
                                                                                          inish
Productsas100%o    fitsrequiremen tsforRef
                                         inish Produc ts;2)pu  rchaseam  inimum o f$439 ,000.00
ofBASF Re finish Products
                        ; and3 )repaytheCon   t
                                              rac t Fu
                                                     lfi
                                                       llmen tCons ideration of$33,250.00.(See
Paragraph 3o  ftheRequ i
                       remen ts Agreemen t).

IntheeventthatAnthony'sAutoBodyfa i
                                  lstorepaytheamountowed,w
                                                         ith
                                                           in ten(10)dayso
                                                                         ftheda
                                                                              te
ofreceiptofthislette
                   r,BASF wi
                           ll re
                               ferthismat
                                        ter tol
                                              it
                                               iga
                                                 tionandwi
                                                         l
                                                         l seekalldamagestowhich
BASFi  sen
         ti
          t  ,fo
           led   rpaymentofthe$33,250.00andlostp
                                               rof
                                                 its
                                                   ,resu
                                                       lt
                                                        ingfromAnthony
                                                                     'sAutoBody
                                                                              's
breacho ftheRequ
               iremen ts Ag
                          reement.

Ifyouarerep    tedbyana
           resen        t
                        torney,pleasehavehim/hercontactme.I
                                                          fyoua
                                                              reno
                                                                 trep
                                                                    resen
                                                                        tedb
                                                                           y
ana t
    torneyandinte  tedinreso
                 res       lvingthisma
                                     tte
                                       r amicab
                                              ly,please:



BASF Corporat
            ion
100Par
     kA venue
F
lorhamPark,N J 07932
Te
 l:(800)526-1072
un1
  ftu   h.
         .
         .,.
           .
           .F,
             ..
              ,.
               .m/
                 ,,
                  ,.
                   .,
                    ..
Case 2:21-cv-00577-SPC-MRM Document 1 Filed 07/30/21 Page 16 of 18 PageID 16




            • BASF
  We create chemistry



               1. Contact me directly at telephone No. 973-245-6021; or

               2. Remit payment in full by certified bank check to BASF Corporation, mailed to the
                  attention of:


                                       Mr. Randy Tucker
                                       Distribution Programs Coordinator
                                       BASF Corporation
                                       26701 Telegraph Road
                                       Southfield, Ml 48033

                                              Very truly yours




                                              Michaela O'Brien
                                              Assistant General Counsel
/mo'b
cc:   Thomas Lavalley
      Bryan Dimenna
      Janice Johnson
      Randy Tucker




BASF Corporation
100 Park Avenue
Florham Park, NJ 07932
Tel : (800) 526-1072
             Case 2:21-cv-00577-SPC-MRM Document 1 Filed 07/30/21 Page 17 of 18 PageID 17Page 1 of 1




                                                                 ......
                                                                 ......
                                                                c.n
                                                                c.n
                                                                w
                                                                .,:::..
                                                                 ~
                                                                (0
                                                                w
                                                                c.n
                                                                N



                                                                     en
                                                                     ;!                                                                          OJ
                                                                                                                                                 ;=
                                                                     Zs                                                                          ,-

                                                                     ~o
                                                                                                                                                 U)
                                                                                                                                                 m
                                                                                                                                                 z
                                                                     ;::oz                                                                       0
                                                                                                                                                 m
                                                                     C'                                                                          :::0
                                                                            N




                                                                                         lffihi=
                                                                     ~~
                                                                     me
                                                                     ;::ti z
                                                                     z
                                                                     C) w
                                                                     :::c
                                                                     -I .,,
                                                                            g
                                                                                          J191119010701uv   "             565J111J210/23,AI)




 After printing this label:
 1. Use the 'Print' button on this page to print your label to your laser or inkjet printer.
 2. Fold the printed page along the horizontal line.
 3. Place label in shipping pouch and affix it to your shipment so that the barcode portion of the label can be read and scanned.

 Warning: Use only the printed original label for shipping. Using a photocopy of this label for shipping purposes is fraudulent and could result in additional
 billing charges, along with the cancellation of your FedEx account number.
 Use of this system constitutes your agreement to the service conditions in the current FedEx Service Guide, available on fedex.com.FedEx will not be
 responsible for any claim in excess of $100 per package, whether the result of loss, damage, delay, non-delivery,misdelivery,or misinformation , unless you
 declare a higher value, pay an additional charge, document your actual loss and file a timely claim.Limitations found in the current FedEx Service Guide
 apply. Your right to recover from FedEx for any loss, including intrinsic value of the package, loss of sales, income interest, profit, attorney's fees, costs,
 and other forms of damage whether direct, incidental,consequential, or special is limited to the greater of $100 or the authorized declared value. Recovery
 cannot exceed actual documented loss.Maximum for items of extraordinary value is $1,000, e.g. jewelry, precious metals, negotiable instruments and
 other items listed in our ServiceGuide. Written claims must be filed within strict time limits, see current FedEx Service Guide.




https://www.fedex.com/shipping/html/en/PrintIFrame.html                                                                                                 6/21/2019
             Case 2:21-cv-00577-SPC-MRM Document 1 Filed 07/30/21 Page 18 of 18 PageID 18Page 1 of 1




                                                                -.I
                                                                -.I
                                                                c.n
                                                                c.n
                                                                w                                                           'Tl
                                                                                                                            r-
                                                                t;                                                          e..,
                                                                00                                                          ~
                                                                                                                            ~

                                                                00                                                          c:,
                                                                ...a.                                                       ~
                                                                .,::..
                                                                N                                                    .,A\
                                                                                                                     i
                                                                                                                     C



                                                                                                                     t,;
                                                                     tJ)

                                                                     ~                                                                           OJ

                                                                     Z::s:
                                                                                                                                                 F
                                                                                                                                                 'en
                                                                                                                                                  m
                                                                     ~ 0                                                                         z
                                                                     ;:::a z                                                                     CJ
                                                                                                                                                 m
                                                                    c ·N                                                                         ;;o

                                                                     ~~
                                                                     m c...
                                                                     ;:::a C:
                                                                     zz
                                                                     c5    w
                                                                    :I: g
                                                                    -I "tJ
                                                                                                                               565J1ID210/23AD




 After printing this label:
 1. Use the 'Print' button on this page to print your label to your laser or inkjet printer.
 2. Fold the printed page along the horizontal line.
 3. Place label in shipping pouch and affix it to your shipment so that the barcode portion of the label can be read and scanned .

 Warning : Use only the printed original label for shipping. Using a photocopy of this label for shipping purposes is fraudulent and could result in additional
 billing charges, along with the cancellation of your FedEx account number.
 Use of this system constitutes your agreement to the service conditions in the current FedEx Service Guide, available on fedex.com .FedEx will not be
 responsible for any claim in excess of $100 per package, whether the result of loss, damage, delay, non-delivery,misdelivery,or misinformation , unless you
 declare a higher value, pay an additional charge , document your actual loss and file a timely claim.Limitations found in the current FedEx Service Guide
 apply. Your right to recover from FedEx for any loss, including intrinsic value of the package, loss of sales, income interest, profit, attorney's fees, costs,
 and other forms of damage whether direct, incidental.consequential, or special is limited to the greater of $100 or the authorized declared value. Recovery
 cannot exceed actual documented loss.Maximum for items of extraordinary value is $1,000, e.g . jewelry, precious metals, negotiable instruments and
 other items listed in our ServiceGuide. Written claims must be filed within strict time limits , see current FedEx Service Guide.




https://www.fedex.com/shipping/html/en/PrintIFrame.html                                                                                                6/21/2019
